

	

		II 

		Calendar No. 34

		109th CONGRESS

		1st Session

		S. 539

		IN THE SENATE OF THE UNITED STATES

		

			March 7, 2005

			Mr. Martinez (for

			 himself, Mr. Coburn,

			 Mr. Inhofe, Mr.

			 Santorum, and Mr. Brownback)

			 introduced the following bill; which was read the first time

		

		

			March 8, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To amend title 28, United States Code, to

		  provide the protections of habeas corpus for certain incapacitated individuals

		  whose life is in jeopardy, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Incapacitated Persons Legal Protection

			 Act of 2005.

		

			2.

			Findings and purposes

			

				(a)

				Findings

				Congress finds the

			 following:

				

					(1)

					Under the 14th amendment to

			 the Constitution of the United States, No State . . . shall deprive any

			 person of life . . . without due process of law . . . nor deny to any person

			 within its jurisdiction the equal protection of the laws..

				

					(2)

					Section 5 of the 14th

			 amendment empowers Congress to enforce, by appropriate legislation, the

			 provisions of the amendment. The United States Supreme Court has held

			 that under this section, while Congress may not work a substantive

			 change in the governing law under the other sections of the 14th

			 amendment, it may adopt remedial measures exhibiting a congruence and

			 proportionality between the injury to be prevented or remedied and the means

			 adopted to that end.. Tennessee v. Lane, 541 U.S. 509, 124 S. Ct. 1978,

			 1986 (2004) quoting City of Boerne v. Flores, 521 U.S. 507, 520 (1997).

				

				(b)

				Purposes

				It is the purpose of this

			 Act—

				

					(1)

					to facilitate balancing the

			 acknowledged right of persons to refuse consent to medical treatment and

			 unwanted bodily intrusions with the right to consent to treatment, food, and

			 fluids so as to preserve their lives; and

				

					(2)

					in circumstances in which

			 there is a contested judicial proceeding because of a dispute about the

			 expressed previous wishes or best interests of a person presently incapable of

			 making known a choice concerning treatment, food, and fluids the denial of

			 which will result in death, to provide that the fundamental due process and

			 equal protection rights of incapacitated persons are protected by ensuring the

			 availability of collateral review through habeas corpus proceedings.

				

			3.

			Extension of habeas protections

			

				(a)

				In general

				Chapter 153 of title 28,

			 United States Code, is amended by striking section 2256 and inserting the

			 following:

				

					

						2256.

						Extension of habeas protections to certain persons subject to

				court orders

						

							(a)

							For the purposes of this

				chapter, an incapacitated person shall be deemed to be in custody under

				sentence of a court established by Congress, or deemed to be in custody

				pursuant to the judgment of a State court, as the case may be, when an order of

				such a court authorizes or directs the withholding or withdrawal of food,

				fluids, or medical treatment necessary to sustain the person’s life. In a

				habeas corpus proceeding under this section the person having custody shall be

				deemed to encompass those parties authorized or directed by the court order to

				withdraw or withhold food, fluids, or medical treatment, and there shall be no

				requirement to produce at the hearing the body of the incapacitated

				person.

						

							(b)

							Subsection (a) does not

				apply in the case of a judicial proceeding in which no party disputes, and the

				court finds, that the incapacitated person, while having capacity, had executed

				a written advance directive valid under applicable law that clearly authorized

				the withholding or withdrawal of food or fluids or medical treatment in the

				applicable circumstances.

						

							(c)

							As used in this section,

				the term incapacitated person means an individual who is presently

				incapable of making relevant decisions concerning the provision, withholding,

				or withdrawal of food, fluids, or medical treatment under applicable State

				law.

						

							(d)

							Nothing in this section

				shall be construed to create substantive rights not otherwise secured by the

				Constitution and laws of the United States or of the several States.

						.

			

				(b)

				Clerical amendment

				The item relating to section

			 2256 in the table of sections at the beginning of chapter 153 of title 28,

			 United States Code, is amended to read as follows:

				

					

						2256. Extension of habeas

				protections to certain persons subject to court

				orders.

					

					.

			

				(c)

				Prospective effect

				The remedies specified by

			 this Act shall be available on behalf of any incapacitated person deemed to be

			 in custody by its terms who is alive on or after the date of enactment of this

			 Act.

			

	

		March 8, 2005

		Read the second time and placed on the

		  calendar

	

